The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 22, 2015

                                      No. 04-15-00150-CR

                                      Billy BENAVIDEZ,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 09-CRD-122
                        Honorable J. Manuel Banales, Judge Presiding

                                         ORDER
        On July 15, 2015, this Court received Appellant’s brief. The brief violates Texas Rule of
Appellate Procedure 38 in that it (1) does not include record references in the statement of facts
and (2) does not contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record. See TEX. R. APP. P. 38.1(g), (i). While substantial
compliance with Rule 38 is sufficient, this court may order a party to amend, supplement, or
redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a). We conclude that the
formal defects described above constitute flagrant violations of Rule 38.

        Further, the brief violates Texas Rule of Appellate Procedure 9.4(i)(3) in that it does not
include a certificate of compliance stating the number of words in the document. See TEX. R.
APP. P. 9.4(i)(3).

       We, therefore, ORDER Appellant to file an amended brief within fifteen days from the
date of this order. If the amended brief does not correct the violations, we may strike the brief
and prohibit appellant from filing another. See TEX. R. APP. P. 9.4(k), 38.9(a).

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court